Title: From Thomas Jefferson to Nicolas Gouin Dufief, 23 March 1802
From: Jefferson, Thomas
To: Dufief, Nicolas Gouin


            Sir
              Washington Mar. 23. 1802
            I recieved yesterday your letter of the 20th. and catalogue. I remark on it a work Jaques le fataliste par Diderot. if it be really by Diderot I shall be glad to recieve it with Chaptal, as also the Systeme de la Nature par Mirabeau, unless you should know that there exists an edition in petit form. in which case I would rather await your return from France, when you could perhaps bring me the petit format edition. Accept my best wishes
            Th: Jefferson
            I ask the favor of mr Dufief to bring me from France the following books.
            Le Philosophie d’Epicure par Gassendi, which Lavocat (Dictionnaire) says was published in 3. vols, but does not say of what size, nor whether in French, or in Latin. I would prefer them in French rather than in Latin and of small size rather than large.
            Moralistes Anciennes. I have this work as far down as 1794. when it was resumed, & the Apothegmes of the Lacedemonians were published, which I have. I wish the sequel. he there promises the Morals of Plutarch, Aristotle, Epicurus & Tacitus. I would wish them stitched only that I may have them bound uniform with the other volumes.
            Oeuvres d’Helvetius, in petit format. I have them in 8 vo. but wish the petit format edition.
            
            In the Parallele de l’Architecture antique et Moderne par Errard et Chambray edited by Jombert, which I possess in 8 vo. he speaks of this as only the 4th. volume of his Bibliotheque portative d’architecture, and promises a 5th. volume containing les elemens d’Architecture, painture, & sculpture, and a 6th. under the title of le Manual des artistes. I should be glad to possess the whole work compleat.
            Anatomie comparative de Cuvier (I am not sure this is the title) it is in 2. vols. 8 vo. but I shall be glad to recieve whatever else he has published in the anatomical line.
            Geoponica Bassi. Gr. Lat. 2. v. 8 vo. Niclas. Lipsiae. 1781.
          